      Case 1:19-cv-02431-AJN-SDA Document 115 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              5/15/2020
 Elohim EPF USA, Inc.,

                                  Plaintiff,
                                                                1:19-cv-02431 (AJN) (SDA)
                     -against-
                                                                ORDER
 162 D & Y Corp. et al.,

                                  Defendants.



STEWART D. AARON, United States Magistrate Judge:

       The portion of Plaintiff’s Motion to Strike (ECF No. 102) regarding sanctions shall be

addressed by the undersigned, in accordance with District Judge Nathan’s referral to me for

general pretrial. (See ECF No. 74.) Pursuant to Federal Rule of Civil Procedure 37(b)(2)(C), Plaintiff

seeks monetary sanctions in the amount of $7,307.50 against Defendants and their attorney,

Soohyun Thomas Kim (“Kim”), jointly and severally, for failing to comply with the Court’s

discovery Orders and for forcing Plaintiff to file the Motion to Strike. (Notice of Mot., ECF No.

102, at 3.) In a declaration filed in opposition to Plaintiff’s motion, Kim states that he “agree[s] to

promptly compensate Plaintiff with respect to any additional amount ordered to be paid by the

Court in connection with Plaintiff’s reasonable costs in preparing the Motion.” (Kim Decl., ECF

No. 112, ¶ 14.)

       Accordingly, it is hereby Ordered that the parties shall meet and confer regarding the

amount of fees to be paid by Kim to Plaintiff. If the parties cannot agree to a reasonable amount,

they shall, no later than May 29, 2020, file a joint letter setting forth their respective positions.

The Court notes that the $7,307.50 sought by Plaintiff is an estimate based, in part, on projected
      Case 1:19-cv-02431-AJN-SDA Document 115 Filed 05/15/20 Page 2 of 2



hours and, thus, the joint letter shall include a statement from Plaintiff as to the revised hours. 1

(See Tesser Decl., ECF No. 102-2, ¶ 11.)


SO ORDERED.

DATED:          New York, New York
                May 15, 2020

                                                          ______________________________
                                                          STEWART D. AARON
                                                          United States Magistrate Judge




1
  The Court also notes a discrepancy in the Declaration regarding the number of hours spent preparing
the Motion to Strike which should be corrected. (See Tesser Decl. ¶ 11 (referring to “Eight (12.0) hours”).)


                                                     2
